2022 IL App (1st) 211091


                                                                              SECOND DIVISION
                                                                                   June 30, 2022

No. 1-21-1091


BISHOY ABO-SAIF,                                      )       Appeal from the Circuit Court of
                                                      )       Cook County.
       Plaintiff-Appellant,                           )
                                                      )
v.                                                    )
                                                      )       No. 20 CH 05850
THE BOARD OF TRUSTEES OF THE                          )
UNIVERSITY OF ILLINOIS,                               )
                                                      )       Honorable Caroline K. Moreland,
       Defendant-Appellee.                            )       Judge Presiding.


       JUSTICE HOWSE delivered the judgment of the court, with opinion.
       Justices Lavin and Cobbs concurred in the judgment and opinion.


                                             OPINION


¶1     Plaintiff was a student in the juris doctor program at the John Marshall Law School but

was dismissed for academic reasons. Plaintiff sued and reached a settlement with the law school

that offered the possibility of his readmission to the program if plaintiff performed well in a class

offered in the summer of 2018. After taking the class, plaintiff was told his performance was not

satisfactory, and he was not readmitted to the school. In December 2018, the John Marshall Law

School was purchased by the University of Illinois. In 2020, plaintiff filed this action against

defendant for money damages for breach of the settlement agreement and a declaratory judgment

that he should be given another opportunity to qualify for readmission to the juris doctor

program. Defendant filed a motion to dismiss arguing that it is entitled to sovereign immunity
1-21-1091


and that the jurisdiction to hear and determine plaintiff’s claims resides in the court of claims,

not the circuit court. The trial court granted the motion. The question presented in this appeal is

whether a private entity that later becomes owned by the state is entitled to sovereign immunity

for an alleged breach of a contract entered into while it was a privately owned entity. For the

following reasons, we affirm the dismissal by the trial court.

¶2                                     BACKGROUND

¶3     Plaintiff Bishoy Abo-Saif was diagnosed with cerebral palsy. Despite the diagnosis,

plaintiff endeavored to become a lawyer and was admitted to the John Marshall Law School

(JMLS). After one semester, however, plaintiff’s grade point average was below the minimum

necessary to continue at the school. JMLS dismissed plaintiff from its juris doctor program.

¶4     Plaintiff sued JMLS in the United States District Court alleging that it discriminated

against him based on his disability. Abo-Saif v. The John Marshall Law School, No. 1:16-cv-

2727 (2016). JMLS denied the allegations in the federal lawsuit, but it ultimately entered into a

settlement agreement with plaintiff. Under the settlement agreement, JMLS agreed to admit

plaintiff to its 2018 Summer College to Assess Legal Education Skills Program (SCALES) at no

cost. JMLS agreed that if plaintiff successfully completed the SCALES program that summer, it

would readmit him to the juris doctor program the following school year. Plaintiff took the

SCALES course, but his grade was unsatisfactory for a successful completion of the program.

¶5     In December 2018, following plaintiff’s dismissal from JMLS and his unsuccessful

attempt to complete the SCALES program, the University of Illinois purchased JMLS. JMLS

had been a private institution, but after the transaction with the University of Illinois, it became

part of the public university. Under the Asset Transfer Agreement, the University of Illinois

began to operate the law school. The University of Illinois agreed to assume JMLS’s liabilities.



                                                  2
1-21-1091


As of the date that the Asset Transfer Agreement took effect, December 13, 2018, JMLS ceased

to exist, and the school began operations as UIC-JMLS.

¶6     After the University of Illinois’s acquisition of JMLS, in both January and May 2020,

plaintiff asked UIC-JMLS to allow him to re-take the SCALES program. His request was denied.

Plaintiff subsequently brought this action against UIC-JMLS, through the Board of Trustees of

the University of Illinois (the Board), seeking damages for breach of the settlement agreement

and a declaratory judgment.

¶7     Defendant, the Board of Trustees of the University of Illinois, moved to dismiss the

complaint on the grounds that plaintiff’s suit is barred by the doctrine of sovereign immunity, the

State Lawsuit Immunity Act (745 ILCS 5/1 (West 2020)), and the Court of Claims Act (705

ILCS 505/1 et seq. (West 2020)). In a written order, the trial court dismissed plaintiff’s lawsuit

with prejudice. He now appeals the dismissal of his complaint.

¶8                                         ANALYSIS

¶9     The circuit court dismissed plaintiff’s complaint when ruling on a motion brought under

section 2-619 of the Illinois Code of Civil Procedure (735 ILCS 5/2-619 (West 2020)).

A section 2-619 motion to dismiss admits the legal sufficiency of the complaint. 735 ILCS 5/2-

619 (West 2020). The purpose of a section 2-619 motion to dismiss is to dispose of issues of law

and easily proved issues of fact at the outset of the litigation. Jones v. Brown-Marino, 2017 IL

App (1st) 152852, ¶ 20. Although a section 2-619 motion to dismiss admits the legal sufficiency

of a complaint, it raises defects, defenses, or some other affirmative matter appearing on the face

of the complaint or established by external submissions that defeat the plaintiff’s claim. Ciolino

v. Simon, 2020 IL App (1st) 190181, ¶ 37. We review the trial court’s decision to grant a motion

to dismiss de novo. In re Marriage of Wojcik, 2018 IL App (1st) 170625, ¶ 17.



                                                 3
1-21-1091


¶ 10   There are three statutes at play that require attention for resolving this appeal: the State

Lawsuit Immunity Act, the Court of Claims Act, and the University of Illinois Act. The State

Lawsuit Immunity Act provides that the State shall not be made a defendant or party in any court

except as provided in the Court of Claims Act. 745 ILCS 5/1 (West 2020). The Court of Claims

Act vests the court of claims with exclusive jurisdiction over “[a]ll claims against the State

founded upon any contract entered into with the State of Illinois.” 705 ILCS 505/8(b) (West

2020). The University of Illinois Act states that the Board shall have the power “to contract and

be contracted with, to sue and be sued, provided that any suit against the Board based upon a

claim sounding in tort must be filed in the Court of Claims.” 110 ILCS 305/1 (West 2020).

¶ 11   On appeal, plaintiff argues the immunity statutes are inapplicable to this case because in

his federal lawsuit he entered into the settlement agreement with JMLS, a private entity, and his

claims are now against the State only because the University of Illinois purchased JMLS and

assumed its liabilities after the agreement was made between plaintiff and JMLS. Thus, plaintiff

argues that his claims fall outside the scope of the Court of Claims Act because his claims do not

constitute “claims against the State founded upon any contract entered into with the State of

Illinois.” 705 ILCS 505/8(b) (West 2020) (emphasis added).

¶ 12   Alternatively, plaintiff argues that the University of Illinois Act (110 ILCS 305/0.01 et

seq. (West 2020)) allows him to proceed in the circuit court. The University of Illinois Act is

enabling legislation that created the Board. 110 ILCS 305/1 (West 2020). The Act states that the

Board shall have the power “to contract and be contracted with, to sue and be sued, provided that

any suit against the Board based upon a claim sounding in tort must be filed in the Court of

Claims.” Id. We have explained that the “sue and be sued” provision of the Act “constitutes an

exception to the doctrine of sovereign immunity in nontort actions that are not covered in the



                                                  4
1-21-1091


Court of Claims Act.” City of Chicago v. Board of Trustees of the University of Illinois, 293 Ill.

App. 3d 897, 903 (1997). Plaintiff argues that the University of Illinois Act does not prohibit his

suit from proceeding in the circuit court because he has asserted claims for breach of contract

and a declaratory judgment—nontort claims.

¶ 13   We first address plaintiff’s argument that the Court of Claims Act and the State Lawsuit

Immunity Act do not apply to his claims since plaintiff contracted with JMLS, a private entity,

rather than with the State. The Court of Claims Act gives the court of claims exclusive

jurisdiction over claims against the State that are “founded upon any contract entered into with

the State of Illinois.” 705 ILCS 505/8(b). Plaintiff contends that he is not suing defendant for

breach of a contract that he entered into with the Board or the University of Illinois. Instead, he

contends that he is suing for breach of the settlement agreement he entered into with JMLS.

Plaintiff further contends that because defendant expressly assumed the liabilities of JMLS, it

assumed the contractual obligation in this case, and it stands in the same position that JMLS

would stand irrespective of the acquisition.

¶ 14   Plaintiff maintains that JMLS had no sovereign immunity when it entered into the

agreement, so when defendant assumed the obligation, it assumed the obligation absent any

sovereign immunity. He claims that defendant expressly consented to be sued under the

settlement agreement when it accepted an assignment of JMLS’s liabilities. Thus, plaintiff argues

that his claims fall outside the scope of the Court of Claims Act because they do not constitute

“claims against the State founded upon any contract entered into with the State of Illinois.” 705

ILCS 505/8(b) (West 2020) (emphasis added). In furtherance of this argument, plaintiff points

out that defendant stands in the shoes of JMLS as its assignee, and that defendant can assert no




                                                  5
1-21-1091


greater rights than JMLS could assert under the settlement agreement (citing Owens v.

McDermott, Will & Emery, 316 Ill. App. 3d 340, 350-51 (2000)).

¶ 15    Regardless of the fact that plaintiff entered into the agreement with JMLS before it was

acquired by the university, plaintiff is still asserting claims against the State that provoke its

sovereign immunity. The State Lawsuit Immunity Act provides broad immunity for the State and

entitles the State to “not be made a defendant or party in any court except as provided in the

Court of Claims Act.” 745 ILCS 5/1 (West 2020). Sovereign immunity exists where (1) the

defendant is an arm of the State; (2) the plaintiff’s action could subject the State to liability; and

(3) no exceptions to the doctrine exist. Williams v. Davet, 345 Ill. App. 3d 595, 599 (2003). “If a

judgment for plaintiff could operate to control the actions of the State or subject it to liability, the

action is effectively against the State and is barred by sovereign immunity.” President Lincoln

Hotel Venture v. Bank One, Springfield, 271 Ill. App. 3d 1048, 1054-55 (1994). All three of the

criteria for defendant’s invocation of its sovereign immunity are met in this case. Defendant is an

arm of the State, plaintiff seeks to hold defendant liable for money damages, and defendant has

not cited any exceptions that are applicable.

¶ 16    Defendant’s right to sovereign immunity is granted by statute and exists independently of

the settlement at issue in this case. Defendant cannot implicitly waive its sovereign immunity

solely by assuming an obligation that did not originally obligate the State because the State must

expressly consent to a waiver of sovereign immunity. “The doctrine of sovereign immunity

exists in Illinois pursuant to the Immunity Act, which mandates that the State or a department of

the State cannot be a defendant in an action brought directly in the circuit court, except where the

State has expressly consented to be sued.” Watkins v. Office of the State Appellate

Defender, 2012 IL App (1st) 111756, ¶ 21. The State’s consent to be sued must be “clear and



                                                   6
1-21-1091


unequivocal.” In re Special Education of Walker, 131 Ill. 2d 300, 303 (1989) (quoting Martin v.

Giordano, 115 Ill. App. 3d 367, 369 (1983)); Grey v. Hasbrouck, 2015 IL App (1st) 130267,

¶ 11. Only the legislature can waive sovereign immunity. Lynch v. Department of

Transportation, 2012 IL App (4th) 111040, ¶ 23. Defendant’s assumption of liabilities during its

acquisition of JMLS is insufficient to overcome the State’s statutorily granted immunity. Joseph

Construction Co., 2012 IL App (3d) 110379, ¶ 23 (parties to a contract cannot control statutorily

conferred jurisdiction).

¶ 17    Defendant has statutorily conferred sovereign immunity that may be overcome only by an

explicit waiver by the legislature, a waiver which does not exist here. Therefore, we reject

plaintiff’s argument and affirm the trial court’s finding that the doctrine of sovereign immunity

applies to this case.

¶ 18    Plaintiff next argues that the University of Illinois Act (110 ILCS 305/0.01 et seq. (West

2020)) allows him to proceed in the circuit court. The University of Illinois Act is enabling

legislation that created the Board. 110 ILCS 305/1 (West 2020). The Act states that the Board

shall have the power “to contract and be contracted with, to sue and be sued, provided that any

suit against the Board based upon a claim sounding in tort must be filed in the Court of Claims.”

Id. We have explained that the “sue and be sued” provision of the Act “constitutes an exception

to the doctrine of sovereign immunity in nontort actions that are not covered in the Court of

Claims Act.” City of Chicago, 293 Ill. App. 3d at 903. Plaintiff argues that the University of

Illinois Act does not prohibit his suit from proceeding in the circuit court because he has asserted

claims for breach of contract and a declaratory judgment—nontort claims.

¶ 19    The University of Illinois is treated as the State for purposes of sovereign immunity and

the Court of Claims Act. See Ellis v. Board of Governors of State Colleges & Universities, 102



                                                 7
1-21-1091


Ill. 2d 387, 393-94 (1984); Raymond v. Goetz, 262 Ill. App. 3d 597, 603-05 (1994). The State

Lawsuit Immunity Act provides that the State “shall not be made a defendant or party in any

court except as provided in the Court of Claims Act.” 745 ILCS 5/1 (West 2020). For claims

against the State, sovereign immunity exists where (1) the defendant is an arm of the State; (2)

the plaintiff’s action could subject the State to liability; and (3) no exceptions to the doctrine

exist. Williams, 345 Ill. App. 3d at 599.

¶ 20   Plaintiff focuses on two concepts as a basis for his argument that the University of

Illinois Act allows his claims to proceed in the circuit court. Plaintiff points out that the Act

states that the Board shall have the power “to sue and be sued, provided that any suit against the

Board based upon a claim sounding in tort must be filed in the Court of Claims.” Plaintiff argues

by implication that because his claims are for breach of contract and a declaratory judgment, they

are not claims against the Board sounding in tort and therefore need not be filed in the court of

claims. Plaintiff next points to our statement analyzing the Act in which we explained that the

Act “constitutes an exception to the doctrine of sovereign immunity in nontort actions that are

not covered in the Court of Claims Act.” City of Chicago, 293 Ill. App. 3d at 903. He contends

that his action is not covered by the Court of Claims Act and, therefore, he falls within the

“exception” we discussed in City of Chicago.

¶ 21   The argument plaintiff puts forth regarding the University of Illinois Act has been

considered and consistently rejected by this court and our supreme court. Our supreme court has

explained that whether an action is within the exclusive jurisdiction of the court of claims

depends on the issues involved in the case and the type of relief sought. Ellis, 102 Ill. 2d at 394.

In a case similar to this case, our supreme court held that where a plaintiff sues the University of

Illinois seeking money damages and therefore seeks to impose potential liability against the



                                                   8
1-21-1091


State, sovereign immunity applies, notwithstanding the provisions of the University of Illinois

Act. In Ellis, the plaintiff filed a breach of contract claim for breach of an employment

agreement in which she sought money damages and injunctive relief. Id. at 389. The Ellis court

recognized that the State’s immunity would not apply if the plaintiff solely sought injunctive

relief. Id. at 395. However, because the plaintiff was seeking money damages for the breach of

contract claim, the court found that the case could not be brought in the circuit court and the

court of claims had exclusive jurisdiction. Id. at 395-96. It made no difference that the plaintiff

tacked on a claim for injunctive relief. Id. at 395; see also Joseph, 2012 IL App (3d) 110379,

¶¶ 46-50.

¶ 22    Like the Ellis case, plaintiff’s intention in this case is to seek equitable relief in addition

to subjecting the State to liability for money damages. Sovereign immunity protects the State

from interference with the performance of governmental functions and serves to preserve and

protect state funds. Grey, 2015 IL App (1st) 130267, ¶ 12. “Sovereign immunity will apply

whenever a judgment for the plaintiff could operate either to control the actions of the State or

subject it to liability.” Id. at 351. As in Ellis, “the plaintiff’s suit in the instant case is clearly

based upon a present claim which has the potential to subject the State to liability and thus must

be brought in the Court of Claims.” Id. at 395.

¶ 23    Plaintiff’s reliance on City of Chicago v. Board of Trustees of the University of Illinois,

293 Ill. App. 3d 897 (1997) is misplaced. Plaintiff quotes the statement in which we referred to

the University of Illinois Act as “an exception” to sovereign immunity. Id. at 903. However, the

sole issue in that case was the pursuit of a declaratory judgment. Id. Here, plaintiff asserts a

claim for breach of contract and a claim for money damages. See Joseph Construction Co., 2012

IL App (3d) 110379, ¶¶ 48-50. As the supreme court discussed in Ellis, cases in which the



                                                     9
1-21-1091


plaintiff solely seeks injunctive relief are different from cases such as this one where the plaintiff

interposes a claim seeking to hold the State liable for damages. See Ellis, 102 Ill. 2d at 395. In

dicta, the City of Chicago court seemed to suggest that even if the suit was something other than

a declaratory judgment action, the University of Illinois Act could be invoked to overcome the

State’s assertion of sovereign immunity. Id. We reject that assertion as it stands opposed to

controlling supreme court precedent and to an otherwise-consistent body of sound appellate court

case law addressing the question. Plaintiff’s contract action seeking damages against the Board,

an arm of the State, must be brought in the court of claims. Defendant is immune from facing

this suit in the circuit court and the trial court properly dismissed the case.

¶ 24                                       CONCLUSION

¶ 25    Accordingly, we affirm.

¶ 26    Affirmed.




                                                  10